DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9-11, 18-19, 21, 26-28, and 41-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20100217117A1 by Glossop et al. (hereafter Glossop).
Regarding claim 1, Glossop teaches: 1. A method of guiding an interventional instrument within a patient anatomy (see Glossop’s Abstract), the method comprising:
identifying a target location within the patient anatomy (see step 401 of Glossop’s Fig. 4a);
receiving a position for a tip portion of an interventional instrument at a first location within the patient anatomy (see Glossop’s Fig. 4a step 407);

displaying on a display system an image that includes a symbol representing the target location, a symbol representing the tip portion of the interventional instrument (Glossop teaches this in multiple ways as best exemplified by [0074] and Figs. 5-9 each of which show this. For example the actual position of the tip 203 is shown, as is a symbol representation 501/605 of its current and projected positions as are target locations via 603 which is a 2mm ring around the target, this is also shown via 607 which contains all the relevant information as one end is the tip and the other is the target, as well as all of other various other ways in which this is depicted which can readily be observed from the cited figures), and a rotational assist symbol indicating a rotational orientation of a deployment feature of the tip portion (see Glossop’s [0044] and note that “for example, the display module, may enable the generation and display of images of the anatomy of the patient with the position and/or orientation of a tracked instrument … superimposed thereon in real time” as such the display shows a symbol for rotational orientation. Additionally while not required it may compact prosecution to note that Glossop has a deployment feature per se, see [0006]-[0007] and Figs. 2-3 and note that the axial rotation is of particular interest because the interventional instrument is a Colapinto needle thus having rotationally relevant orientation due to its tip features),
wherein as the tip portion of the interventional instrument is actuated (regarding that this occurs during actuation, see Glossop’s [0026] and note in particular: “During this operation, the path/trajectory of the puncture needle may be continually observed on the display and potentially adjusted during extension (e.g., by twisting, rotating, or translating the needle or activating an internal steering mechanism, etc.).” so as to render clear that during the actuation itself the monitoring and displaying is ongoing), the image is displayed so that the symbol representing the tip portion of the 
Regarding claims 2 and 6, Glossop teaches: 2. The method of claim 1 further comprising displaying a symbol representing a direction between the position of the tip portion and the target location (regarding each of these, see Glossop’s Figs.5-9 noting lines 605 and/or 607 between the needle and the target which have both direction and length (i.e. distance/magnitude) where the length (i.e. size) changes based on how far apart these are).
Regarding claim 4, Glossop teaches: 4. The method of claim 3 wherein the symbol representing the insertion distance component is concentric with the symbol representing the target location (see Fig. 5 and note that the insertion path 501 centers on the symbol for the target location 503 so as to be concentric therewith).
Regarding claim 9, Glossop teaches: 9. The method of claim 1 further comprising displaying the symbols representing the target location and tip portion in a first window of a display and displaying a symbol representing a direction between the target location and the tip portion in a second window of the display. 11. The method of claim 9 wherein the symbol representing the direction between the target 
Regarding claim 41, Glossop teaches: 41. The method of claim 1 further comprising: displaying the symbols representing the target location and the tip portion in a first window of a display; and displaying a secondary guidance image in a second window of the display (see Glossop’s Fig. 7 noting that the display can show multiple simultaneous images inclusive of the target location symbol).
Regarding claim 43, Glossop teaches: 43. The method of claim 41 wherein displaying the secondary guidance image in the second window includes rotating the secondary guidance image to reflect an orientation of the tip portion (as per Glossop’s [0021] or [0062]-[0063] show that all of the data is registered to a common coordinate space; alternatively, this is also visibly apparent from Fig. 8 with or without further reference to [0077]-[0078] which describe that the scan plane depicted in each perspective image is the same which, in light of Glossop’s teachings cited above in regards to the terminal clause of the independent claim (e.g. see Glossop’s claim 6, Fig. 3A/3C elements 301/307, and [0046] as described above) which sets forth that the tracking device in the tip serves as the frame of reference, teaches that in at least one embodiment the orientation of all of the windows is determined by the tip).
Regarding claim 18, Glossop teaches: 18. A system comprising:
non-transitory computer readable media containing computer executable instructions (see Glossop’s [0080] which states directly that the invention can be embodied as a computer readable medium configured to store the method, then see the further citations below in the body of the claims which describe the instructions) for guiding an interventional instrument within a patient anatomy (see Glossop’s Abstract) including 
instructions for identifying a target location within the patient anatomy (see step 401 of Glossop’s Fig. 4a);
instructions for receiving a position of a tip portion of an interventional instrument at a first location within the patient anatomy (see Glossop’s Fig. 4a step 407);
instructions for determining a three-dimensional distance between the first location and the target location (see Glossop’s Fig. 4a step 409, or for a more detailed showing see [0062] which describes step 409 and shows that it relates the locations in 3D); and
instructions for displaying on a display system an image that includes a symbol representing the target location and a symbol representing the tip portion of the interventional instrument (Glossop teaches this in multiple ways as best exemplified by [0074] and Figs. 5-9 each of which show this. For example the actual position of the tip 203 is shown, as is a symbol representation 501/605 of its current and projected positions as are target locations via 603 which is a 2mm ring around the target, this is also shown via 607 which contains all the relevant information as one end is the tip and the other is the target, as well as all of other various other ways in which this is depicted which can readily be observed from the cited figures) , and a rotational assist symbol indicating a rotational orientation of a deployment feature of the tip portion (see Glossop’s [0044] and note that “for example, the display module, may enable the generation and display of images of the anatomy of the patient with the 
wherein as the tip portion of the interventional instrument is actuated (regarding that this occurs during actuation, see Glossop’s [0026] and note in particular: “During this operation, the path/trajectory of the puncture needle may be continually observed on the display and potentially adjusted during extension (e.g., by twisting, rotating, or translating the needle or activating an internal steering mechanism, etc.).” so as to render clear that during the actuation itself the monitoring and displaying is ongoing), the image is displayed so that the symbol representing the tip portion of the interventional instrument is a frame of reference for the image (regarding the tip being a frame of reference, see Glossop’s claim 6 and note that the target location is determined explicitly in the frame of reference of the tracking device; then see above or see e.g. Fig. 3A/3C noting that the tracking device’s position indicating elements 301/307 are located within the tip portion which depicts the location or see [0046] which describes the location of the tracking device) and the symbol representing the target location moves with respect to the symbol representing the tip portion of the interventional instrument to represent a new location of the tip portion relative to the target location (as per Figs. 5-9 and [0074]/as cited above Glossop displays the symbols which, in concert with the teaching that the tip serves as the frame of reference from Glossop’s claim 6 renders clear that in at least one embodiment the symbol representing the target must move when the tip is repositioned).
Regarding claim 19, Glossop teaches: 19. The system of claim 18 further comprising instructions for displaying a symbol representing a direction between the position of the tip portion and the target 
Regarding claim 21, Glossop teaches: 21. The system of claim 20 wherein the symbol representing the insertion distance component is concentric with the symbol representing the target location (see Fig. 5 and note that the insertion path 501 centers on the symbol for the target location 603 so as to be concentric therewith).Regarding claims 26 and 28, Glossop teaches: 26. The system of claim 18 further comprising instructions for displaying the symbols representing the target location and tip portion in a first window of a display and instructions for displaying a symbol representing a direction between the target location and the tip portion in a second window of the display. 28. The system of claim 26 wherein the symbol representing the direction between the target location and the tip portion includes further composing instructions for displaying in the second window directional guidance information for directing the tip portion toward the target location (regarding both of these, see Glossop’s Fig. 8 and note the multi-window display showing multiple different perspective views used for guidance wherein the guidance information (e.g. the symbols and trajectories) are clearly depicted in each window).Regarding claim 27, Glossop teaches: 27. The system of claim 26 wherein the symbols in the first window are rotationally aligned with the symbol in the second window (as per Glossop’s [0021] or [0062]-[0063] show that all of the data is registered to a common coordinate space; alternatively, this is also visibly apparent from Fig. 8 with or without further reference to [0077]-[0078] which describe that the scan plane depicted in each perspective image is the same).
Regarding claim 44, Glossop teaches: 44. The system of claim 18 further comprising: instructions for displaying the symbols representing the target location and tip portion in a first window of a display; and instructions for displaying a secondary guidance image in a second window of the display (see Glossop’s 
Regarding claim 46, Glossop teaches: 46. The system of claim 44 wherein displaying the secondary guidance image in the second window includes rotating the secondary guidance image to reflect an orientation of the tip portion Glossop’s [0021] or [0062]-[0063] show that all of the data is registered to a common coordinate space; alternatively, this is also visibly apparent from Fig. 8 with or without further reference to [0077]-[0078] which describe that the scan plane depicted in each perspective image is the same which, in light of Glossop’s teachings cited above in regards to the terminal clause of the independent claim (e.g. see Glossop’s claim 6, Fig. 3A/3C elements 301/307, and [0046] as described above) which sets forth that the tracking device in the tip serves as the frame of reference, teaches that in at least one embodiment the orientation of all of the windows is determined by the tip).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop.

Regarding claims 3 and 20, Glossop teaches the basic invention as given above in regards to claims 1 and 18 respectively. Glossop additionally teaches many relevant pieces of information such as displaying a symbols representing the direction and distance between the target and the tip which scale in size based on the relative distances therebetween (see Glossop’s Figs. 5-9 noting lines 605 and/or 607 between the needle and the target which have both direction and length (i.e. distance/magnitude) where the length (i.e. size) changes based on how far apart these are). However, Glossop chooses to use a circle to represent the approach to the target/target location and a series of lines to represent the insertion distance and therefore fails to teach the exact display design claimed by the applicant in claims 3 and 20.

	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of invention to choose to different display elements, such as a circle representing the insertion distance, as a matter of design choice.

Claims 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop as applied to claims 41 and 44 above, and further in view of US 20130204124 A1 by Duindam et al. (hereafter Duindam).

Regarding claims 42 and 45, Glossop teaches the basic invention as given above in regards to claims 41 and 44, including teaching that the processing is done based on the tip location as addressed above in regards to claims 1 and 18; however, while Glossop displays relevant information he does not explicitly state that he displays and alert per se and therefore fails to expressly teach: “42. The method of claim 41 further comprising, based on a position of the tip portion of the interventional instrument, providing an alert that the position of the tip portion should be adjusted, wherein displaying the secondary guidance image in the second window includes displaying the alert.” or “45. The system of claim 44 further comprising, based on a position of the tip portion of the interventional instrument, providing an alert that the position of the tip portion should be adjusted, wherein displaying the secondary guidance image in the second window includes displaying the alert.”
However, Duindam in the related field of intravascular devices attempts to solve a similar problem of accurately guiding a needle to a desired location (see Duindam’s [0003] and [0011]) and includes in his display an alert to notify the user that the tip position should be adjusted (see Duindam’s [0054] for this being a video display of the sort used by Glossop and in more detail see Duindam’s [0059]-[0062] and Figs. 4 and 7 which show and discuss how the location and trajectory of the needle are compared with the desired trajectory and how this can be used to provide feedback to the surgeon in the form of audio, visual, or tactile warnings (i.e. alerts) or the like, with [0061] itself being a fairly succinct summary of this process as it covers each point addressed by the examiner herein where the monitoring is of the tip/shaft (which includes the tip, as most embodiments have sensors along the length) as described in [0059] or showcased in claim 35 and Fig. 3F or see [0005] which describes the critically of the tip position per se and along with [0058] which states that the measurement step allows the actual tip position to be accurately determined per se) which, while already covered by Glossop, is also based upon the location of the needle inclusive of a tip location so as to be taught in a second/alternative way (see for example Duindam’s Fig. 3F noting that the tip can have a location sensor 315 per se and see Figs. 4/7 for monitoring step 430 including detection the actual path and providing alerts 733 based on the position of the tip and the rest of the instrument as also described in more detail in [0059]-[0062]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Glossop with the monitoring tip position and displaying alerts (see Duindam’s [0059]-[0062] which discuss these three advantages as the monitoring of actual position of the needle allows for increased accuracy, the visual ques as to the deviation between the actual position and the target/intended position allows for improving needle accuracy, and the visual ques above the alert threshold allow for appropriate corrections to be made).

Response to Arguments
Applicant’s arguments, see page 7, filed 01/22/2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn. 

Applicant’s arguments, see pages 7-12, filed 01/22/2021, with respect to the 102 rejections of the independent claims have been fully considered and are not held persuasive, with the applicant’s arguments being responded to in the order presented as follows:
As an initial note the examiner would iterate that claims 42 and 45 are now rejected under 103(a) and therefor no longer fall under this header. The new grounds of rejection for those claims are a direct result of the claim amendments.
The applicant’s initial argument regards claim 1 and opines that Glossop does not use the location of the tip as a frame of reference for the image and also that this is not something which is a mere design choice. Both of these arguments are unconvincing and appear to be spurious for multiple reasons and each will be addressed separately.

Secondly the applicant has – in an argument which by its header on page 7 identifying this as a 102 rejection, by its bolded header “Independent claim 1” on page 8 and subsequent statements that it is claim 1 being addressed on the same page, and by its conclusions on page 11 at the second from last paragraph thereof which only remarks about the contents of claim 1, includes direct statements such as “For example, displaying an image “so that the symbol representing the tip portion of the interventional instrument is a frame of reference for the image,” as recited by claim 1, is clearly not a matter of design choice. (Emphasis added.)” etc. – decided to debate a non-existent 103(a) rejection and concluded that because the examiner mentioned design choice in regards to claims 3 and 20 that the rejection of claim 1 is inappropriate. This is rather obviously prima facie spurious and therefore will not be addressed further.
Lastly, giving all due credence to the fact that the applicant has chosen to argue and not to amend, the examiner notes that the following statements (already made during the previous interview) may compact prosecution. Specifically the examiner is aware of how the applicant’s e.g. Figs. 4-9 are graphically different from Glossop’s Figs. 5-9; however, this is not a matter relating to the frame of reference – as prefaced by the fact that Glossop describes his frame of reference and yet shows a different image. One could have a frame of reference and not have it be the centerpoint of the displayed image (as Glossop does) and could even have a frame of reference and not have it even define the FOV of the image at all (theoretically and unrelated to the current rejection, as Glossop does define the FOV based on the elements he wishes to display, namely the tip) because this is not what defines being a frame of reference per se. The applicant can correctly argue that one way of defining the frame of reference is to have it be the centerpoint of the image in the manner set forth in their Figs. 4-9, but this is not the only way to define a frame of reference. This was explained in much 
On page 11 the applicant addresses the dependent claims rejected under 102 and opines that they are patentable by virtue of dependency and then on page 12 the applicant then addresses claim 18 and opines that it presents the same issues as claim 1 and overcomes the rejections for the same reason and likewise pursues patentability by dependency for the dependents thereof not addressed under 103. For the foregoing reasons the examiner is of the opinion that claim 1 is not patentable and even that the applicant’s underlying point is not patentable and therefore the examiner is not convinced by these arguments.

Applicant’s arguments, see pages 12-13, filed 01/22/2021, with respect to the 103 rejections of claims 3 and 20 have been fully considered and are not held persuasive, with the applicant’s arguments being responded to in the order presented as follows:
The applicant opens their argument against claim 3 on page 12 by opining that the change to have the displayed symbol surround the target is not mere design choice. This is followed by the admission that “how” to display that data in that manner is within the skill on one of ordinary skill, which is acknowledged for the record, but the applicant chooses to debate the idea of ‘why’ one of ordinary skill would do so by opining that their invention provides a particular benefit of “being clear and user-friendly”. The examiner takes issue with this argument for both logical and legal reason which will be addressed separately below.
Regarding logical reasons it should be understood first and foremost when we regard the issue strictly logically this the whole of the applicant’s argument even if accepted at face value and not disputed does not actually mean that the applicant’s choice was not a design choice nor that it is different from Glossop’s display in any substantive way. In other words, the applicant opines that their 
Legally multiple issues best this argument as well. First and foremost the argument is insufficient, by its very nature, to overcome any rejection. The examiner has established a prima facie case that the claims are obvious. It now falls to the applicant to provide evidence to rebut the applicant’s rejection and there is no evidence submitted by the applicant in this argument. No citations to the specification are made. No affidavit/declaration accompanies the filing. No additional prior art is submitted and then specifically discussed to show how lines are acknowledged in the art to be inferior to circles. Etc. As such the argument can be seen as a mere allegation of patentability and can be adequately addressed simply by noting that the applicant’s arguments fail to comply with 37 CFR 1.111(b). As a second rebuttal the examiner notes that the applicant repetitively used the terms “user friendly” (explained to mean more specifically that this allows for quick guidance) and “clear” (not further explained and potentially ambiguous) to describe how their invention would not be 
	Do to the foregoing reasons, among others, the examiner is not convinced to remove the rejection of claim 3.
	The applicant then continues on page 13 to opine that claim 20 is patentable for the same reason as claim 3; however, for the reasons addressed above the examiner does not agree that claim 3 is patentable and subsequently does not agree with the applicant’s conclusion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793